Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Edward Camden appeals the district court’s order dismissing his civil complaint in which he sought enforcement of attorney’s fee orders issued in a proceeding under the Longshore and Harbor Worker’s Compensation Act, 33 U.S.C. §§ 901-950 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Camden v. AMSEC Corp., No. 2:11-cv-00554-AWA-FBS (E.D.Va. Jan. 20, 2012). We grant Appel-lee’s motion to reactivate the stayed appeal, and deny Camden’s motion seeking judgment approving settlement of the parties. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED,